Citation Nr: 0838091	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  03-36 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 8, 1993 rating decision in which an RO denied 
service connection for a nervous disorder.  

2.  Whether there was clear and unmistakable error (CUE) in a 
September 22, 1994 rating decision in which an RO denied 
service connection for a bipolar disorder.  

3.  Entitlement to an effective date earlier than December 
20, 1995 for grant of service connection for schizoaffective 
disorder.  

4.  Entitlement to an effective date earlier than April 16, 
2002 for grant of special monthly compensation based on need 
of regular aid and attendance.  

[The issue regarding an apportionment of the veteran's VA 
benefits is addressed in a separate document issued by the 
Board.]  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to July 1992.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from February 2002 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In the February 2002 
rating decision, the RO granted service connection for 
schizoaffective disorder and assigned an effective date of 
December 20, 1995.  In the September 2005 rating decision, 
the RO denied an effective date earlier than April 2002 for 
grant of special monthly compensation based on need of 
regular aid and attendance.  

In a decision dated in February 2002, the RO determined that 
basic eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 had not been established.  The veteran 
subsequently appealed that decision.  In a decision dated in 
October 2003, the RO established basic eligibility to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, thus satisfying the appeal.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997)..  

In his November 2003 and February 2007 substantive appeals, 
the veteran requested a hearing before a member of the Board.  
In an April 2008 letter, the RO informed the veteran of a 
Board hearing scheduled later that month.  A Report of 
Contact indicates that the veteran canceled the hearing 
shortly after the RO sent the notification letter.  
Therefore, his hearing request is deemed withdrawn.  
FINDINGS OF FACT

1.  In a February 8, 1993 rating decision, an RO denied 
service connection for a nervous condition; the veteran 
failed to perfect an appeal of that decision.  

2.  The February 8, 1993 rating decision was supported by 
evidence then of record, the correct facts as they were known 
at the time were before the adjudicators, and the statutory 
and regulatory provisions extant at the time were correctly 
applied.

3.  In a September 22, 1994 rating decision, the RO denied 
service connection for a bipolar disorder; the veteran failed 
to initiate an appeal of that decision.  

4.  The September 22, 1994 rating decision was supported by 
evidence then of record, the correct facts as they were known 
at the time were before the adjudicator, and the statutory 
and regulatory provisions extant at the time were correctly 
applied.  

5.  The first claim for service connection for a psychiatric 
disorder received by VA after September 1994, was received 
December 20, 1995.  

6.  In an October 2003 rating decision, the RO granted 
special monthly compensation based on need of regular aid and 
attendance, effective April 16, 2002; the veteran did not 
appeal.  

7.  In April 2005, the veteran filed a freestanding claim for 
an effective date earlier than April 16, 2002 for grant of 
special monthly compensation.  


CONCLUSIONS OF LAW

1.  The February 8, 1993 rating decision that denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2008).

2.  The February 8, 1993 rating decision did not contain 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2008).

3.  The September 22, 1994 rating decision that denied 
service connection for bipolar disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
(2008).

4.  The September 22, 1994 rating decision did not contain 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2008).  

5.  The criteria for an effective date earlier than December 
20, 1995 for grant of service connection for schizoaffective 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  

6.  The October 2003 rating decision that granted special 
monthly compensation based on need of regular aid and 
attendance is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, (2008).

7.  The April 2005 freestanding claim for an effective date 
earlier than April 16, 2002 for grant of special monthly 
compensation is an improper claim.  38 U.S.C.A. §§ 7105, 
5110, (West 2002); 38 C.F.R. §§ 3.104, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE 

On December 20, 1995 the RO received a claim from the veteran 
for service connection for a bipolar disorder and a nervous 
condition.  In a February 2002 rating decision, the RO 
granted service connection for schizoaffective disorder, 
effective December 20, 1995.  

In a statement received in October 2002, the veteran, through 
his mother who is also his conservator, sought an effective 
date earlier than December 19, 1995 for grant of service 
connection for schizoaffective disorder.  She did so by 
challenging the propriety of rating decisions rendered by 
RO's in February 1993 and September 1994, which denied 
earlier claims for service connection for psychiatric 
disorders.  

In that October 2002 statement, the veteran's mother stated 
that she had been temporarily ordered by a court to act as 
conservator for the veteran.  She submitted a document from 
the Superior Court of California to that effect and later 
submitted a document from that same court establishing 
permanent conservatorship.  In a rating decision dated in 
October 1993 VA found that the veteran was not competent to 
handle his own funds.  Based on these determinations, the 
Board accepts the actions of the veteran's mother on his 
behalf as that of a next friend acting on the behalf on one 
who is sui juris, or alternately, as a fiduciary appointed by 
a court.  Cf. 38 C.F.R. § 3.155; see 38 C.F.R. § 20.301.  

In that October 2002 statement letter, the veteran's 
conservator explained the veteran's position as follows: 

This document is seeking an appeal/reopen 
case for denial of service connected 
disability compensation.  The denials are 
dated 2-8-93 and 10-5-94.  I wish to 
reopen the claims for bipolar disorder, 
mixed type.  [The veteran] was/is 
mentally ill.  [The veteran] was 
subsequently declared 100% disabled by VA 
with service connected disability 
beginning 12-19-95 due to 
bipolar/schizoaffective disorder.  

The original claims were denied in 1993 
and 1994.  The 1994 rating states, 
"Service connection for bipolar disorder 
is denied as there is no evidence of this 
disability having been incurred or 
aggravated in service or compensably 
manifested during the one year 
presumptive period following service.  I 
wish to challenge this finding based on 
the subsequent decision rendered by the 
VA in February 2002 whereby [the veteran] 
was found to have service connected 
disability for bipolar disorder with 
psychotic features/ schizoaffective 
disorder.  

Statements sent to VA from either the veteran or his 
conservator and argument presented by either by the veteran 
or his conservator are referred to in the remainder of this 
decision as from or by the veteran.  

In a February 8, 1993 rating decision, the RO in Nashville, 
Tennessee denied service connection for a nervous condition 
on the basis that the veteran's psychiatric condition was 
diagnosed as a personality disorder, considered to be a 
constitutional or developmental abnormality not subject to VA 
compensation.  That same month, the RO mailed that decision 
and a copy of the veteran's appellate rights to the veteran.  
In September 1993, the veteran filed a timely notice of 
disagreement with the rating decision and the RO mailed a 
statement of the case to the veteran on November 14, 1993.  

The time to file either a substantive appeal or to request an 
extension of time to file a substantive appeal, ended in 
January 1994.  See 38 U.S.C.A. § 7105 (1992); 38 C.F.R. 
§§ 20.302, 20.303.  The next communication concerning the 
veteran's psychiatric disorder was received by VA in June 
1994.  Hence, the February 1993 rating decision became final.  
Id.  

The June 1994 communication was an application for service 
connection for a bipolar mixed disorder.  Submitted to 
support that claim were treatment records from the Muskingum 
Counseling Center that included a diagnosis of bipolar 
disorder, mixed type.  

In a rating decision dated September 22, 1994, the RO in 
Cleveland, Ohio denied service connection for a bipolar 
disorder.  On October 31, 1994, the RO mailed the September 
1994 rating decision and a copy of the veteran's appellate 
rights to the veteran.  The next communication from the 
veteran regarding his psychiatric disorder was received by VA 
in December 1995.  Hence, the September 1994 rating decision 
became final.  See 38 U.S.C.A. § 7105 (1992); 38 C.F.R. 
§§ 20.302, 20.303.

Pursuant to 38 C.F.R. § 3.104(a) (2008), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  
Generally, once a decision becomes final, that decision may 
not be revisited.  The exceptions are found at 38 U.S.C.A. 
§ 5108 and 38 U.S.C.A. § 5109A.  § 5108 provides that finally 
disallowed claims may be reopened upon presentation of new 
and material evidence.  § 5109A provides that finally 
disallowed claims may be reversed and revised based on a 
showing of CUE.  

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  The U.S. Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims and 
hereinafter the Court) has provided a three part test to 
determine if there was CUE in a prior decision, as follows:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

A determination as to whether a decision contained CUE must 
be based on the record at the time the decision was made.  
CUE may be found if the record before the adjudicator at the 
time of the adjudication was an incorrect record, but CUE may 
not be found solely on the basis that the record before the 
adjudicator at the time of the adjudication was an incomplete 
record.  See Caffrey v. Brown, 6 Vet. App. 377, 382; see also 
Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002).  That 
is, evidence that was not before the adjudicators at the time 
of a decision and not in possession of VA at that time 
(therefore not part of the record) cannot give rise to a 
finding that incorrect facts were before the adjudicators at 
the time of a decision, but only that the record before the 
adjudicators was incomplete.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Importantly, a 
simple disagreement with how the RO evaluated the facts is 
not sufficient to raise a valid claim of CUE.  Luallen v. 
Brown, 8 Vet. App.92, 95 (1995).  A mere misinterpretation of 
facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

To constitute CUE, errors must be "undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  CUE " is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

Accompanying the veteran's November 2003 substantive appeal 
were approximately 20 pages of argument both from the veteran 
and from his grandmother.  These arguments amount to 
disagreement with how the evidence was weighed by the 
adjudicators in the February 1993 and September 1994 
decisions, an argument that the decisions should be again 
decided with reasonable doubt falling in favor of the 
veteran, and an argument to equitably toll the periods for 
filing an appeal because of the veteran's mental illness.  

As explained above, whether or not a decision contained CUE 
depends on whether reasonable minds could not differ that the 
outcome of the decision would be manifestly different but for 
the error.  This is a fundamentally different standard than 
whether there is "reasonable doubt" as to the outcome of 
the decision.  Indeed, a determination that there is 
reasonable doubt as to the outcome of the challenged decision 
requires a finding that the decision did not contain CUE.  

The veteran argues that he was unable to file an appeal of 
the earlier decisions because "it is in the range of 
probability that the unstable mental condition contributed to 
the veteran's inability to file a timely claim, i.e., prior 
to December 20, 1995."  This is not a basis for finding CUE 
in the February 1992 or September 1994 rating decisions 
because this argument does not allege that the RO had 
incorrect facts before it when it rendered these decisions or 
that it misapplied the law extant at the time in arriving at 
the decisions.  This is an argument that VA should equitably 
toll the running of the time period for either initiating an 
appeal or completing an appeal.  Neither VA nor a court has 
the authority to equitably toll the running of these time 
periods.  

Whether time periods for filing appeals either to VA or to 
the Court are subject to equitable tolling has been addressed 
in several judicial decisions that did not settle the issue.  
See eg. McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005); 
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  
As far as equitable tolling of time periods for appeals to 
the Court, the Court ended that controversy in Henderson v. 
Peake, 22 Vet. App. 217 (2008).  In Henderson, the Court 
recognized that statutory jurisdictional requirements for 
civil matters, which include appeals involving claims for VA 
benefits, are not subject to equitable tolling exceptions 
created by a court.  Id.  

Henderson was based on the U.S. Supreme Court decision in 
Bowles v. Russell, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007).  
The Court quoted the Supreme Court for the law that "'the 
timely filing of [an NOA] in a civil case is a jurisdictional 
requirement,' and courts have 'no authority to create 
equitable exceptions to jurisdictional requirements.'"  
Henderson v. Peake, 22 Vet. App. at 219.  The Court further 
stated as follows:  

According to Bowles, although a simple 
"claim-processing rule" may be waived 
or equitably tolled, 127 S.Ct. at 2364, 
"the taking of an appeal in a civil case 
within the time prescribed by statute is 
'mandatory and jurisdictional."  127 
S.Ct. at 2363 (quoting Griggs v. 
Provident Consumer Disc. Co., 459 U.S. 
56,61 103 S.Ct. 400, 74 Led.2d 225 (1982) 
(per curiam)).  

In Bowles, the U.S. Supreme Court held that federal courts 
are without power to create equitable tolling.  In Henderson, 
the Veteran's Court has applied the U.S. Supreme Court 
holding specifically to filing a notice of appeal (NOA) with 
the Veteran's Court.  The Board finds that the Supreme 
Court's holding applies as well to appeals filed with the 
Board because, just as the jurisdiction of the U.S. Court of 
Appeals for Veterans Claims to hear an appeal derives 
exclusively from statute, as opposed to a court rule, so the 
jurisdiction of the Board to decide an appeal derives 
exclusively from statute.  

An appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal.  
38 U.S.C.A. § 7105(b)(1).  The notice of disagreement shall 
be filed within one year of the date of the mailing of the 
notice of the result of initial review or determination.  Id.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim may not thereafter be reopened or allowed, except 
as my otherwise be provided by regulations not inconsistent 
with Title 38.  Id.  

If a notice of disagreement is timely filed and not 
withdrawn, the agency of original jurisdiction (the RO in 
this case) will either grant the benefit sought or issue a 
statement of the case.  38 U.S.C.A. § 7105(d).  Following 
issuance and mailing of the statement of the case, the 
claimant will be afforded a period of 60 days from the date 
the statement of the case is mailed to file the formal 
appeal.  Id.  This period may be extended for a reasonable 
period on request for good cause shown.  Id.  

Although statute allows for an extension of time to file a 
substantive appeal, for good cause shown, the period for 
filing a request for an extension is limited by regulation to 
expiration of the period to file the substantive appeal.  See 
38 C.F.R. § 20.303.  In essence, the timing of the request 
must fall within the statutory time period for acquiring 
jurisdiction.  The veteran did not request an extension 
within that time period.  

Even had the veteran requested an extension, the evidence of 
record shows that, at that time, the veteran's mental illness 
did not constitute good cause for allowing an extension.  
Evidence to this effect is that the veteran filed his notice 
of disagreement in September 1993 and his claim to reopen in 
June 1994, which encompass the period from November 1993 to 
January 1994.  All that was required was filling out a VA 
Form 9 or a simple statement that he desired to continue his 
appeal.  His ability to file documents in September 1993 and 
in June 1994 is overwhelming evidence that, even had he 
requested an extension, his mental illness would not have 
constituted good cause.  

For these reasons, the veteran's argument for equitable 
tolling of the time period to complete an appeal to the Board 
of the February 1993 decision and of the time period to 
initiate an appeal of the September 1994 decision are without 
merit.  

The remainder of the arguments amount to disagreement as to 
the result of the February 1992 and October 1994 decisions.  
In essence, the veteran and his grandmother argue that he was 
not mentally ill prior to service, had severe mental illness 
during service and immediately after separation from service, 
and continues to have such illness.  

The veteran has also argued that since VA later granted 
service connection for schizoaffective disorder, it follows 
that the earlier decisions were incorrect.  These arguments 
do not give rise to a finding of CUE in those earlier 
decisions.  

The argument above is no more than disagreements as to how 
adjudicators weighed evidence in rendering the February 1992 
and October 1994 decisions.  As stated above, CUE cannot be 
found based on disagreement as to how the adjudicators 
weighed the evidence.  A finding of CUE depends on an 
undebatable outcome determinative error, based on the record 
and law at the time of the challenged decision.  

Relevant law at the time of the February 1992 rating decision 
included 38 U.S.C.A. §§ 1110, 1131 (West 1992), and 38 C.F.R. 
§ 3.303 (1992).  38 U.S.C.A. § 1110 and § 1131 provided that 
compensation could be paid for disability resulting from 
personal injury or disease incurred during service or for 
aggravation during service of a pre-existing injury or 
disease.  38 C.F.R. § 3.303(c) stated that "personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation."  

Relevant evidence of record before the adjudicator at the 
time of the February 1992 decision consisted of the veteran's 
outpatient service medical records and the veteran's 
statements.  This evidence includes a June 1992 report of 
medical history and a memorandum from a military staff 
psychiatrist to the commander of 565th Supply Company.  The 
memorandum lists an Axis I diagnosis of adjustment disorder 
with depressed mood.  The report of medical examination 
listed, in a section completed by a physician, that the 
veteran had a personality disorder not otherwise specified 
and that he was status post a suicide attempt of May 1992.  
There is no indication that the February 1993 decision was 
rendered without any relevant evidence that was then in the 
possession of VA or upon an incorrect record.  

These records show that the veteran had a personality 
disorder.  These records show no treatment for a psychiatric 
disorder.  The facts contained in these records were before 
the adjudicators at the time of the February 1993 decision, 
as evidenced by that adjudicator's reference to these facts.  
The facts contained in the evidence of record were not 
incorrect.  The RO correctly applied the law extant at that 
time and determined that service connection was not warranted 
for a congenital or developmental disorder.  It is important 
for the veteran to understand that, even today, there is 
still a question as to whether the veteran's disability was 
wholly caused by his service. 

There was no clear and unmistakable error in the February 
1993 rating decision.  Hence, the veteran's claim of CUE in 
that decision must be denied.  

Relevant law at the time of the September 1994 decision 
included 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  Those 
provisions were substantively unchanged from those extant at 
the time of the February 1993 decision.  Additionally, 
38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. §§ 3.307(a), § 
3.309(a) provided that psychoses manifested to a degree of 10 
percent or more within a year of separation from active 
service would be presumed to have onset during active 
service.  

Relevant evidence of record at the time of the September 1994 
decision included that already of record at the time of the 
February 1993 decision, the veteran's statements, and a 
letter from the Muskingum Counseling Center dated in February 
1993 and signed by a clinical counselor with the initials 
"M.J.R."  M.J.R. stated that the veteran was diagnosed with 
bipolar disorder.  M.J.R. opined that the veteran should be 
granted service connection because the government had granted 
service connected to others under similar circumstances.  
M.J.R. also disagreed with the diagnoses of a personality 
disorder and an adjustment disorder, in essence, opining that 
the veteran was misdiagnosed during service.  There is no 
indication that the September 1994 decision was rendered 
without any relevant evidence that was then in the possession 
of VA or upon an incorrect record.  

In the October 1994 rating decision, the adjudicators stated 
that service records were negative for any findings or 
diagnosis of any psychosis and that there was no evidence of 
a bipolar disorder having been incurred or aggravated during 
service.  This decision also stated that the veteran's 
service clinical records were unremarkable for any 
complaints, findings treatment or diagnosis of any chronic 
psychiatric abnormality other than a personality disorder.  
This is consistent with the facts of record at the time of 
that decision.  The RO indicated that it had reviewed all 
evidence of record, including the February 1993 Muskingum 
Counseling Center report and the pre- service employee 
performance evaluations.  

In the final paragraph, the adjudicator stated that service 
connection for bipolar disorder was denied because no 
evidence showed that bipolar disorder was incurred or 
aggravated in active service or that bipolar disorder had 
manifested during the one year presumptive period following 
service.  The adjudictor weighed the evidence of record and 
correctly applied the law extant at the time to that 
evidence.  Hence, there is no CUE in the September 1994 
rating decision.  

In determining whether there was CUE in the February 1993 or 
September 1994 decisions, and in determining whether the 
claims of CUE were properly pleaded, the Board has considered 
the timing of receipt of certain service treatment records.  
In statements received in September 2002 and received with 
his substantive appeal, the veteran stated his belief that 
service connection was warranted because he had been 
hospitalized at the Darnell Army Hospital until just prior to 
his separation from active service.  The record before the RO 
at the time of the February 1993 and September 1994 decisions 
did not contain the Darnell Army Hospital reports or any 
other evidence of in- service treatment for mental illness.  

In August 2001, the RO received disability records from the 
Social Security Administration.  Included in those records 
were copies of Darnell Army Hospital summaries of two in-
service hospitalizations for psychiatric symptoms.  Of record 
is a deferred rating decision and a Personnel Information 
Exchange System (PIES) request from the RO to the National 
Personnel Records Center (NPRC) for mental health records of 
the veteran of treatment at the Darnell Army Hospital from 
May to July 1992.  These documents are dated in November 
2001.  Also associated with the claims file are two manila 
folders of inpatient treatment of the veteran at the Darnell 
Army Hospital.  

The Darnell Army Hospital inpatient records were added to the 
record several years after the October 1994 rating decision 
became final.  The timing of receipt of these records taken 
together with the veteran's arguments, implies a claim that, 
in the February 1993 and September 1994 rating decisions, 
adjudicators failed to apply the correct statutory and 
regulatory provisions to the evidence.  Hence, the Board 
finds that the claims of CUE have properly been pleaded.  

However, the absence of the Darnell Army Hospital evidence 
from the record when those previous decisions were rendered 
is not, in itself, CUE because the absence of that evidence 
did not result in an incorrect record before the 
adjudicators.  Rather, the absence of that evidence resulted 
in an incomplete record.  That the record at the time of 
those decisions was incomplete does not give rise to a 
finding of CUE.  In Caffrey v. Brown, 6 Vet. App. 377 (1994), 
the Court explained the difference between an incomplete 
record and an incorrect record and the legal ramifications of 
that difference, stating: 

[A] claim of CUE is based upon an 
assertion that there was an incorrect 
application of the law or fact as it 
existed at the time of the disputed 
adjudication.  Since an analysis of 
whether CUE has been committed may only 
proceed on the record, evidence that was 
not part of the record at the time of the 
prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.

(internal citations omitted) (emphasis in the original).  

The Court went on to state "[w]hile it is true that an 
incomplete record may ultimately lead to an incorrect 
determination, it cannot be said that an incomplete record is 
also an incorrect record.  If the facts contained in the 
record are correct, it is not erroneous, although not 
embodying all of the relevant facts."  The Court concluded 
"[t]hus, an incomplete record, factually correct in all 
other respects, is not clearly and unmistakably erroneous."  

Therefore, the absence of the Darnell Army Hospital Medical 
records from the record before the adjudicators at the time 
of the February 1992 and September 1994 decisions is not CUE.  
There is no indication that all evidence received by VA at 
the time of the February 1992 decision and at the time of the 
September 1994 decision was not before the adjudicators when 
those decisions were rendered.  There is no indication that 
the adjudicators relied on an incorrect record in rendering 
those decisions.  

There is no basis for finding CUE in the February 1993 rating 
decision or in the September 1994 rating decision.  The 
veteran's disagreement with these decisions amounts to a 
weighing of the evidence and it cannot be said that there was 
an undebatable error in February 1993 decision that 
determined that service connection was not warranted for a 
nervous disorder or in the September 1994 decision that 
determined that service connection was not warranted for a 
bipolar disorder.  That is, reasonable minds could differ as 
to how those claims should have been decided.  Therefore, the 
Board must deny the appeal as to the veteran's claim of CUE 
in the February 1993 rating decision and claim of CUE in the 
September 1994 rating decision.  

Effective date assigned in the February 2002 rating decision

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(i)(2) (2008).  

Following the September 1994 rating decision, the first 
communication from the veteran or from anyone acting on the 
veteran's behalf was received by VA on December 20, 1995.  
This is more than one year after the veteran was separated 
from active service so the provisions for assignment of an 
effective date earlier than the date of claim are not for 
application.  It matters not whether the December 20, 1995 
claim was one to reopen a previously denied claim on the 
basis of new and material evidence or a "new" claim based 
on a distinct and correct diagnosis different from that upon 
which the earlier claims were decided.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In either instance, as a 
matter of law, the effective date for grant of the claimed 
benefit cannot be earlier than the date VA received the claim 
for that benefit.  

There is no evidence favorable to a finding of an effective 
date earlier than December 20, 1995 for grant of service 
connection for schizoaffective disorder.  The evidence as to 
this issue is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Earlier effective date - special monthly compensation

In an October 2003 rating decision, the RO granted special 
monthly compensation based on need of regular aid and 
attendance.  The RO assigned an effective date of April 16, 
2002, for this benefit.  That same month, the RO mailed the 
rating decision and a copy of the veteran's appellate rights 
to the veteran.  

The veteran did not initiate an appeal of that decision 
within one year of October 2003.  The Board has reviewed all 
evidence of record, including a statement received from the 
veteran in December 2003, but no evidence of record received 
within one year of October 2003 expresses disagreement with 
the October 2003 rating decision or an intent to appeal that 
decision.  

The first statement addressing the effective date assigned 
for special monthly compensation was received by VA from the 
veteran's representative, Disabled American Veterans, in 
April 2005.  That statement requested an effective date 
earlier than April 16, 2002 for special monthly compensation 
benefits.  

The April 2005 statement was received more than one year 
after the RO sent the veteran the October 2003 rating 
decision granting special monthly compensation.  Hence, the 
April 2005 statement is not a timely filed notice of 
disagreement.  The RO treated the April 2005 statement as a 
claim for an earlier effective date for special monthly 
compensation and denied the claim.  Rather, than denial of 
the veteran's appeal, the Board must dismiss the appeal 
because the April 2005 statement was a freestanding claim for 
an earlier effective date, which is not a proper claim.  

There can be no freestanding claim for an earlier effective 
date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, 
the Court explained that the earliest effective date of a 
claim is the date of the claim.  Hence, even if VA agreed 
that an earlier effective date for grant of special monthly 
compensation was warranted, the earliest date allowable by 
law would be the date of the claim for an earlier effective 
date.  

In this case, VA received the claim for an earlier effective 
date on April 11, 2005.  The effective date based on that 
claim could thus be no earlier than one year prior to April 
11, 2005.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Therefore the April 2005 claim could result 
in an effective date for special monthly compensation no 
earlier than April 11, 2004.  Since this is later than the 
date already assigned, the claim seeks to obtain a result 
that is precluded by law.  Hence, the claim is an improper 
claim.  Entertaining "an improper 'claim' without imposing 
the strictures of finality" would be error on the part of 
the Board.  Id. at 300.  Hence, the claim is not a valid 
claim and dismissal of the appeal is in order.  Therefore, 
the appeal as to this issue must be dismissed.  

The veteran is not without recourse.  He is free to assert 
that there was CUE in the October 2003 rating decision that 
granted special monthly compensation.  However, as the Board 
has explained in another section of this decision, CUE is not 
merely a difference in opinion as to how evidence is weighed, 
but rather is a special type of error.  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

As a preliminary matter, the Board notes that the VCAA is not 
applicable to the issues of CUE.  The Court has held that the 
VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding VCAA does not 
apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  

Similarly, the VCAA is not applicable to the veteran's 
freestanding claim for an earlier effective date.  See 
VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit); Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2001).  Furthermore, the claim is precluded by law and 
must be dismissed as the Board would commit error by 
entertaining the claim.  See Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006).

The Board notes that even if the improper claim somehow did 
fall within the VCAA, any error with regard to such notice is 
necessarily not prejudicial to the veteran.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

Here, the benefit sought by the veteran cannot be awarded as 
a matter of law.  Based on the freestanding claim filed in 
April 2005, the earliest effective date for grant of special 
monthly compensation date allowed by law would be in April 
2004, which is later than the date already assigned.  
Therefore, any VCAA notice error was not prejudicial to the 
veteran.  

The VCAA is applicable to the extent that the veteran has 
appealed the February 2002 rating decision as to assignment 
of an effective date for service connection for a 
schizoaffective disorder.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Any notice error with regard to the requirements for 
reopening a previous claim for service connection for a 
psychiatric disorder based on new and material evidence, 
triggered by the December 1995 claim, could amount to no more 
than harmless error.  The purpose of notice for reopening 
such a previous claim has been served because, in the 
February 2002 rating decision, the RO granted the benefit 
sought in the December 1995 claim.  

As to the claim for service connection for a psychiatric 
disorder received by VA in December 1995, the remaining VCAA 
duty to notify was satisfied by way of letters sent to the 
veteran in October 2001 and June 2007 that fully addressed 
all three notice elements as those notice elements apply to 
establishing service connection, including how VA assigns 
disability ratings and effective dates.  The October 2001 
letter was sent prior to the initial RO decision in this 
matter.  The letter informed the veteran of what evidence was 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  That letter 
did not address how VA assigns disability ratings and 
effective dates. 

Here, the duty to notify with regard to assignment of 
effective dates and disability ratings was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The remaining VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of the letter sent to the 
veteran in June 2007 that fully addressed all three notice 
elements as those elements apply to assignment of disability 
ratings and effective dates.  That letter informed the 
veteran of what evidence was required to substantiate a 
disability rating and effective date and of the veteran's and 
VA's respective duties for obtaining evidence.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case sent to the veteran in 
November 2007, after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, inpatient service treatment records, disability 
records from the Social Security Administration (SSA), and 
private treatment records from Six County Inc., El Hogar 
Mental Health and Community Service Center, Inc., Dr. 
"R.G.", BHC Heritage Oaks Hospital, Charter Hospital of 
Roseville, Charter Behavioral Health System of Northern 
California, and BHC Sierra Vista Hospital.  An appropriate 
medical examination was afforded the veteran in October 2001.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal as to an earlier effective date for special 
monthly compensation based on the need of regular aid and 
attendance is dismissed.  

Clear and unmistakable error not being shown in the February 
8, 1993 rating decision that denied service connection for a 
nervous disorder, the appeal is denied.

Clear and unmistakable error not being shown in the September 
22, 1994 rating decision that denied service connection for 
bipolar disorder, the appeal is denied.

An effective date earlier than December 20, 1995, for grant 
of service connection for schizoaffective disorder, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


